 


110 HR 1433 RH: District of Columbia House Voting Rights Act of 2007
U.S. House of Representatives
2007-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 32 
110th CONGRESS 1st Session 
H. R. 1433 
[Report No. 110–52, Parts I and II] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2007 
Ms. Norton (for herself, Mr. Tom Davis of Virginia, Mr. Conyers, Mr. Platts, Mr. Waxman, Mr. Shays, Mr. Hoyer, Mr. Issa, Mr. Nadler, Mr. Porter, and Mr. Matheson) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
 
March 19, 2007 
Reported from the Committee on Oversight and Government Reform with an amendment 
Strike out all after the enacting clause and insert the part printed in italic 
 
 
March 20, 2007 
Additional sponsors: Mr. Davis of Illinois, Mr. Ellison, Ms. Wasserman Schultz, Ms. Waters, Mr. Rothman, Mr. Andrews, Mr. Delahunt, and Mr. English of Pennsylvania  
 
 
March 20, 2007 
Reported from the Committee on the Judiciary; committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
A BILL 
To provide for the treatment of the District of Columbia as a Congressional district for purposes of representation in the House of Representatives, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as the District of Columbia House Voting Rights Act of 2007. 
2.FindingsCongress finds as follows: 
(1)Over half a million people living in the District of Columbia, the capital of our democratic Nation, lack direct voting representation in the United States Senate and House of Representatives. 
(2)District of Columbia residents have fought and died to defend our democracy in every war since the War of Independence. 
(3)District of Columbia residents pay billions of dollars in Federal taxes each year. 
(4)Our Nation is founded on the principles of one person, one vote and government by the consent of the governed. 
3.Treatment of District of Columbia as Congressional district 
(a)In generalNotwithstanding any other provision of law, the District of Columbia shall be considered a Congressional district for purposes of representation in the House of Representatives. 
(b)Conforming Amendments Relating to Apportionment of Members of House of Representatives 
(1)Inclusion of single District of Columbia member in reapportionment of members among StatesSection 22 of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for apportionment of Representatives in Congress, approved June 28, 1929 (2 U.S.C. 2a), is amended by adding at the end the following new subsection: 
 
(d)This section shall apply with respect to the District of Columbia in the same manner as this section applies to a State, except that the District of Columbia may not receive more than one Member under any reapportionment of Members. . 
(2)Clarification of determination of number of Presidential electors on basis of 23rd AmendmentSection 3 of title 3, United States Code, is amended by striking come into office; and inserting the following: come into office (subject to the twenty-third article of amendment to the Constitution of the United States in the case of the District of Columbia);. 
(c)Conforming amendments regarding appointments to service academies 
(1)United States military academySection 4342 of title 10, United States Code, is amended— 
(A)in subsection (a), by striking paragraph (5); and 
(B)in subsection (f), by striking the District of Columbia,. 
(2)United States naval academySuch title is amended— 
(A)in section 6954(a), by striking paragraph (5); and 
(B)in section 6958(b), by striking the District of Columbia,. 
(3)United States air force academySection 9342 of title 10, United States Code, is amended— 
(A)in subsection (a), by striking paragraph (5); and 
(B)in subsection (f), by striking the District of Columbia,. 
(4)Effective dateThis subsection and the amendments made by this subsection shall take effect on the date on which a Representative from the District of Columbia takes office for the One Hundred Tenth Congress. 
4.Increase in Membership of House of Representatives 
(a)Permanent Increase in Number of MembersEffective with respect to the One Hundred Tenth Congress and each succeeding Congress, the House of Representatives shall be composed of 437 Members, including any Members representing the District of Columbia pursuant to section 3(a). 
(b)Reapportionment of Members Resulting From Increase 
(1)In generalSection 22(a) of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for apportionment of Representatives in Congress, approved June 28, 1929 (2 U.S.C. 2a(a)), is amended by striking the then existing number of Representatives and inserting the number of Representatives established with respect to the One Hundred Tenth Congress. 
(2)Effective dateThe amendment made by paragraph (1) shall apply with respect to the regular decennial census conducted for 2010 and each subsequent regular decennial census. 
(c)Special Rules for Period Prior to 2012 Reapportionment 
(1)Transmittal of revised statement of apportionment by PresidentNot later than 30 days after the date of the enactment of this Act, the President shall transmit to Congress a revised version of the most recent statement of apportionment submitted under section 22(a) of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for apportionment of Representatives in Congress, approved June 28, 1929 (2 U.S.C. 2a(a)), to take into account this Act and the amendments made by this Act. 
(2)Report by clerkNot later than 15 calendar days after receiving the revised version of the statement of apportionment under paragraph (1), the Clerk of the House of Representatives, in accordance with section 22(b) of such Act (2 U.S.C. 2a(b)), shall send to the executive of each State a certificate of the number of Representatives to which such State is entitled under section 22 of such Act, and shall submit a report to the Speaker of the House of Representatives identifying the State (other than the District of Columbia) which is entitled to one additional Representative pursuant to this section. 
(3)Requirements for election of additional memberDuring the One Hundred Tenth Congress, the One Hundred Eleventh Congress, and the One Hundred Twelfth Congress— 
(A)notwithstanding the Act entitled An Act for the relief of Doctor Ricardo Vallejo Samala and to provide for congressional redistricting, approved December 14, 1967 (2 U.S.C. 2c), the additional Representative to which the State identified by the Clerk of the House of Representatives in the report submitted under paragraph (2) is entitled shall be elected from the State at large; and 
(B)the other Representatives to which such State is entitled shall be elected on the basis of the Congressional districts in effect in the State for the One Hundred Ninth Congress. 
(d)Seating of New MembersThe first Representative from the District of Columbia and the first additional Representative to which the State identified by the Clerk of the House of Representatives in the report submitted under subsection (c) is entitled shall each be sworn in and seated as Members of the House of Representatives on the same date. 
5.Repeal of office of District of Columbia delegate 
(a)Repeal of Office 
(1)In generalSections 202 and 204 of the District of Columbia Delegate Act (Public Law 91–405; sections 1–401 and 1–402, D.C. Official Code) are repealed, and the provisions of law amended or repealed by such sections are restored or revived as if such sections had not been enacted. 
(2)Effective dateThe amendments made by this subsection shall take effect on the date on which a Representative from the District of Columbia takes office for the One Hundred Tenth Congress. 
(b)Conforming amendments to District of Columbia Elections Code of 1955The District of Columbia Elections Code of 1955 is amended as follows: 
(1)In section 1 (sec. 1–1001.01, D.C. Official Code), by striking the Delegate to the House of Representatives, and inserting the Representative in the Congress,. 
(2)In section 2 (sec. 1–1001.02, D.C. Official Code)— 
(A)by striking paragraph (6); and 
(B)in paragraph (13), by striking the Delegate to Congress for the District of Columbia, and inserting the Representative in the Congress,. 
(3)In section 8 (sec. 1–1001.08, D.C. Official Code)— 
(A)in the heading, by striking Delegate and inserting Representative; and 
(B)by striking Delegate, each place it appears in subsections (h)(1)(A), (i)(1), and (j)(1) and inserting Representative in the Congress,. 
(4)In section 10 (sec. 1–1001.10, D.C. Official Code)— 
(A)in subsection (a)(3)(A)— 
(i)by striking or section 206(d) of the District of Columbia Delegate Act, and 
(ii)by striking the office of Delegate to the House of Representatives and inserting the office of Representative in the Congress; 
(B)in subsection (d)(1), by striking Delegate, each place it appears; and 
(C)in subsection (d)(2)— 
(i)by striking (A) In the event and all that follows through term of office, and inserting In the event that a vacancy occurs in the office of Representative in the Congress before May 1 of the last year of the Representative’s term of office, and 
(ii)by striking subparagraph (B). 
(5)In section 11(a)(2) (sec. 1–1001.11(a)(2), D.C. Official Code), by striking Delegate to the House of Representatives, and inserting Representative in the Congress,. 
(6)In section 15(b) (sec. 1–1001.15(b), D.C. Official Code), by striking Delegate, and inserting Representative in the Congress,. 
(7)In section 17(a) (sec. 1–1001.17(a), D.C. Official Code), by striking the Delegate to the Congress from the District of Columbia and inserting the Representative in the Congress. 
6.Repeal of office of statehood Representative 
(a)In generalSection 4 of the District of Columbia Statehood Constitutional Convention Initiative of 1979 (sec. 1–123, D.C. Official Code) is amended as follows: 
(1)By striking offices of Senator and Representative each place it appears in subsection (d) and inserting office of Senator. 
(2)In subsection (d)(2)— 
(A)by striking a Representative or; 
(B)by striking the Representative or; and 
(C)by striking Representative shall be elected for a 2-year term and each. 
(3)In subsection (d)(3)(A), by striking and 1 United States Representative. 
(4)By striking Representative or each place it appears in subsections (e), (f), (g), and (h). 
(5)By striking Representative’s or each place it appears in subsections (g) and (h). 
(b)Conforming amendments 
(1)Statehood commissionSection 6 of such Initiative (sec. 1–125, D.C. Official Code) is amended— 
(A)in subsection (a)— 
(i)by striking 27 voting members and inserting 26 voting members; 
(ii)by adding and at the end of paragraph (5); and 
(iii)by striking paragraph (6) and redesignating paragraph (7) as paragraph (6); and 
(B)in subsection (a–1)(1), by striking subparagraph (H). 
(2)Authorization of appropriationsSection 8 of such Initiative (sec. 1–127, D.C. Official Code) is amended by striking and House. 
(3)Application of honoraria limitationsSection 4 of D.C. Law 8–135 (sec. 1–131, D.C. Official Code) is amended by striking or Representative each place it appears. 
(4)Application of campaign finance lawsSection 3 of the Statehood Convention Procedural Amendments Act of 1982 (sec. 1–135, D.C. Official Code) is amended by striking and United States Representative. 
(5)District of Columbia Elections Code of 1955The District of Columbia Elections Code of 1955 is amended— 
(A)in section 2(13) (sec. 1–1001.02(13), D.C. Official Code), by striking United States Senator and Representative, and inserting United States Senator,; and 
(B)in section 10(d) (sec. 1–1001.10(d)(3), D.C. Official Code), by striking United States Representative or. 
(c)Effective DateThe amendments made by this section shall take effect on the date on which a Representative from the District of Columbia takes office for the One Hundred Tenth Congress. 
7.Nonseverability of provisionsIf any provision of this Act, or any amendment made by this Act, is declared or held invalid or unenforceable, the remaining provisions of this Act and any amendment made by this Act shall be treated and deemed invalid and shall have no force or effect of law. 
 
 
1.Short TitleThis Act may be cited as the District of Columbia House Voting Rights Act of 2007. 
2.FindingsCongress finds as follows: 
(1)Over half a million people living in the District of Columbia, the capital of our democratic Nation, lack direct voting representation in the United States Senate and House of Representatives. 
(2)District of Columbia residents have fought and died to defend our democracy in every war since the War of Independence. 
(3)District of Columbia residents pay billions of dollars in Federal taxes each year. 
(4)Our Nation is founded on the principles of one person, one vote and government by the consent of the governed. 
3.Treatment of District of Columbia as Congressional district 
(a)Representation in House of Representatives 
(1)In generalWhereas the District of Columbia is drawn from the State of Maryland, notwithstanding any other provision of law, the District of Columbia shall be considered a Congressional district for purposes of representation in the House of Representatives. 
(2)No representation provided in SenateThe District of Columbia shall not be considered a State for purposes of representation in the Senate. 
(b)Conforming Amendments Relating to Apportionment of Members of House of Representatives 
(1)Inclusion of single District of Columbia member in reapportionment of members among StatesSection 22 of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for apportionment of Representatives in Congress, approved June 28, 1929 (2 U.S.C. 2a), is amended by adding at the end the following new subsection: 
 
(d)This section shall apply with respect to the District of Columbia in the same manner as this section applies to a State, except that the District of Columbia may not receive more than one Member under any reapportionment of Members.. 
(2)Clarification of determination of number of Presidential electors on basis of 23rd AmendmentSection 3 of title 3, United States Code, is amended by striking come into office; and inserting the following: come into office (subject to the twenty-third article of amendment to the Constitution of the United States in the case of the District of Columbia);. 
(c)Conforming amendments regarding appointments to service academies 
(1)United States military academySection 4342 of title 10, United States Code, is amended— 
(A)in subsection (a), by striking paragraph (5); and 
(B)in subsection (f), by striking the District of Columbia,. 
(2)United States naval academySuch title is amended— 
(A)in section 6954(a), by striking paragraph (5); and 
(B)in section 6958(b), by striking the District of Columbia,. 
(3)United States air force academySection 9342 of title 10, United States Code, is amended— 
(A)in subsection (a), by striking paragraph (5); and 
(B)in subsection (f), by striking the District of Columbia,. 
(4)Effective dateThis subsection and the amendments made by this subsection shall take effect on the date on which a Representative from the District of Columbia takes office for the One Hundred Tenth Congress. 
4.Increase in Membership of House of Representatives 
(a)Permanent Increase in Number of MembersEffective with respect to the One Hundred Tenth Congress and each succeeding Congress, the House of Representatives shall be composed of 437 Members, including any Members representing the District of Columbia pursuant to section 3(a). 
(b)Reapportionment of Members Resulting From Increase 
(1)In generalSection 22(a) of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for apportionment of Representatives in Congress, approved June 28, 1929 (2 U.S.C. 2a(a)), is amended by striking the then existing number of Representatives and inserting the number of Representatives established with respect to the One Hundred Tenth Congress. 
(2)Effective dateThe amendment made by paragraph (1) shall apply with respect to the regular decennial census conducted for 2010 and each subsequent regular decennial census. 
(c)Special Rules For Period Prior to 2012 Reapportionment 
(1)Transmittal of revised statement of apportionment by PresidentNot later than 30 days after the date of the enactment of this Act, the President shall transmit to Congress a revised version of the most recent statement of apportionment submitted under section 22(a) of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for apportionment of Representatives in Congress, approved June 28, 1929 (2 U.S.C. 2a(a)), to take into account this Act and the amendments made by this Act. 
(2)Report by clerkNot later than 15 calendar days after receiving the revised version of the statement of apportionment under paragraph (1), the Clerk of the House of Representatives, in accordance with section 22(b) of such Act (2 U.S.C. 2a(b)), shall send to the executive of each State a certificate of the number of Representatives to which such State is entitled under section 22 of such Act, and shall submit a report to the Speaker of the House of Representatives identifying the State (other than the District of Columbia) which is entitled to one additional Representative pursuant to this section. 
(3)Requirements for election of additional memberDuring the One Hundred Tenth Congress, the One Hundred Eleventh Congress, and the One Hundred Twelfth Congress— 
(A)notwithstanding the Act entitled An Act for the relief of Doctor Ricardo Vallejo Samala and to provide for congressional redistricting, approved December 14, 1967 (2 U.S.C. 2c), the additional Representative to which the State identified by the Clerk of the House of Representatives in the report submitted under paragraph (2) is entitled shall be elected from the State at large; and 
(B)the other Representatives to which such State is entitled shall be elected on the basis of the Congressional districts in effect in the State for the One Hundred Ninth Congress. 
(d)Seating of New MembersThe first Representative from the District of Columbia and the first additional Representative to which the State identified by the Clerk of the House of Representatives in the report submitted under subsection (c) is entitled shall each be sworn in and seated as Members of the House of Representatives on the same date. 
5.Repeal of office of District of Columbia delegate 
(a)Repeal of Office 
(1)In generalSections 202 and 204 of the District of Columbia Delegate Act (Public Law 91–405; sections 1–401 and 1–402, D.C. Official Code) are repealed, and the provisions of law amended or repealed by such sections are restored or revived as if such sections had not been enacted. 
(2)Effective dateThe amendments made by this subsection shall take effect on the date on which a Representative from the District of Columbia takes office for the One Hundred Tenth Congress. 
(b)Conforming amendments to District of Columbia Elections Code of 1955The District of Columbia Elections Code of 1955 is amended as follows: 
(1)In section 1 (sec. 1–1001.01, D.C. Official Code), by striking the Delegate to the House of Representatives, and inserting the Representative in the Congress, . 
(2)In section 2 (sec. 1–1001.02, D.C. Official Code)— 
(A)by striking paragraph (6); and 
(B)in paragraph (13), by striking the Delegate to Congress for the District of Columbia, and inserting the Representative in the Congress,. 
(3)In section 8 (sec. 1–1001.08, D.C. Official Code)— 
(A)in the heading, by striking Delegate and inserting Representative; and 
(B)by striking Delegate, each place it appears in subsections (h)(1)(A), (i)(1), and (j)(1) and inserting Representative in the Congress,. 
(4)In section 10 (sec. 1–1001.10, D.C. Official Code)— 
(A)in subsection (a)(3)(A)— 
(i)by striking or section 206(a) of the District of Columbia Delegate Act, and 
(ii)by striking the office of Delegate to the House of Representatives and inserting the office of Representative in the Congress; 
(B)in subsection (d)(1), by striking Delegate, each place it appears; and 
(C)in subsection (d)(2)— 
(i)by striking (A) In the event and all that follows through term of office, and inserting In the event that a vacancy occurs in the office of Representative in the Congress before May 1 of the last year of the Representative’s term of office, and 
(ii)by striking subparagraph (B). 
(5)In section 11(a)(2) (sec. 1–1001.11(a)(2), D.C. Official Code), by striking Delegate to the House of Representatives, and inserting Representative in the Congress,. 
(6)In section 15(b) (sec. 1–1001.15(b), D.C. Official Code), by striking Delegate, and inserting Representative in the Congress,. 
(7)In section 17(a) (sec. 1–1001.17(a), D.C. Official Code), by striking the Delegate to the Congress from the District of Columbia and inserting the Representative in the Congress. 
6.Repeal of office of statehood Representative 
(a)In generalSection 4 of the District of Columbia Statehood Constitutional Convention Initiative of 1979 (sec. 1–123, D.C. Official Code) is amended as follows: 
(1)By striking offices of Senator and Representative each place it appears in subsection (d) and inserting office of Senator. 
(2)In subsection (d)(2)— 
(A)by striking a Representative or; 
(B)by striking the Representative or; and 
(C)by striking Representative shall be elected for a 2-year term and each. 
(3)In subsection (d)(3)(A), by striking and 1 United States Representative. 
(4)By striking Representative or each place it appears in subsections (e), (f), (g), and (h). 
(5)By striking Representative’s or each place it appears in subsections (g) and (h). 
(b)Conforming amendments 
(1)Statehood commissionSection 6 of such Initiative (sec. 1–125, D.C. Official Code) is amended— 
(A)in subsection (a)— 
(i)by striking 27 voting members and inserting 26 voting members; 
(ii)by adding and at the end of paragraph (5); and 
(iii)by striking paragraph (6) and redesignating paragraph (7) as paragraph (6); and 
(B)in subsection (a–1)(1), by striking subparagraph (H). 
(2)Authorization of appropriationsSection 8 of such Initiative (sec. 1–127, D.C. Official Code) is amended by striking and House. 
(3)Application of honoraria limitationsSection 4 of D.C. Law 8–135 (sec. 1–131, D.C. Official Code) is amended by striking or Representative each place it appears. 
(4)Application of campaign finance lawsSection 3 of the Statehood Convention Procedural Amendments Act of 1982 (sec. 1–135, D.C. Official Code) is amended by striking and United States Representative. 
(5)District of Columbia Elections Code of 1955The District of Columbia Elections Code of 1955 is amended— 
(A)in section 2(13) (sec. 1–1001.02(13), D.C. Official Code), by striking United States Senator and Representative, and inserting United States Senator,; and 
(B)in section 10(d) (sec. 1–1001.10(d)(3), D.C. Official Code), by striking United States Representative or. 
(c)Effective DateThe amendments made by this section shall take effect on the date on which a Representative from the District of Columbia takes office for the One Hundred Tenth Congress. 
7.Nonseverability of provisionsIf any provision of this Act, or any amendment made by this Act, is declared or held invalid or unenforceable, the remaining provisions of this Act and any amendment made by this Act shall be treated and deemed invalid and shall have no force or effect of law. 
 
 
March 20, 2007 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
